223 S.W.3d 221 (2007)
STATE of Missouri, Respondent
v.
Ronald Louis ROBERTS, Appellant.
No. WD 66712.
Missouri Court of Appeals, Western District.
May 29, 2007.
J. Michael Murphy, Liberty, MO, for Appellant.
James C. Thompson, Richmond, MO, for Respondent.
Before Div. III  LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Ronald Louis Roberts appeals his conviction for driving a motor vehicle while his driver's license was suspended, pursuant to Section 302.321. Roberts raises two points of error: (1) the information failed to allege a culpable mental state; and (2) the State failed to prove a culpable mental state, an essential element of the crime charged. This court, having reviewed the record, determines that the information was not defective and the evidence before the court was sufficient to find Roberts criminally negligent pursuant to Section 302.321. Judgment affirmed. Rule 30.25(b).